Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
EXAMINER’S COMMENT TO ELECTION
Applicant’s election without traverse of Embodiment 3 (Reproductions 3.1-3.3) in the reply filed on 11/1/2022 is acknowledged. Embodiments 1-2 (Reproductions 1.1-1.3 and 2.1-2.3) have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected design. 

EXAMINER'S COMMENT TO SPECIFICATION
Per the descriptive statements in the paragraph preceding the claim, the description of reproduction is suggested be amended to similar or identical to the following, and the original paragraph is suggested to be cancelled. See Hague Rule 7(5)(a), CFR 1.1067, MPEP 2920.04(a)II.
--3.1 is a side view of a Writing Instrument, showing our new design; 
3.2 is another side view thereof; and
3.3 is a rear side view thereof.--

Applicant is not required to correct the above-noted formal matters but may wish to do so to place the application in better form.

CLAIM REJECTION - 35 USC § 112 (a) & (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.

The scope of a claim is definite only when it is supported by an enabling disclosure. When the scope of protection sought exceeds what is enabling in the disclosure, the claim is indefinite.

The claim scope must be less than or equal to the scope of the enablement. The scope of enablement, in turn, is that which is disclosed in the specification and is understandable to a designer of ordinary skill in the art without resorting to conjecture.

Specifically:

The claim is indefinite and non-enabled because the disclosure as shown in the drawings is insufficient. It is not believed that the scale or quality of the drawing reproductions of record are sufficient to accurately and completely convey the exact appearance of the claimed design. The drawings are not a sufficient scale for examination to show the structures which comprise the overall appearance of the Writing Instrument. In addition, the line quality in the drawing reproductions is out of focus, digitized, heavily pixelated, and blurry. The exact shape(s) and appearance are subject to multiple interpretations and cannot be determined without resorting to conjecture.

In order to attempt to overcome the rejection, applicant may submit a new set of replacement drawing sheets of the reproductions that consistently shows the shape and appearance of the claimed design, and a higher quality and enlarged scale for sufficient examination, so the examiner can make a determination as to whether or not the new views introduce new matter. 

The examiner recommends using a lossless file format when submitting drawing sheets of the reproductions through EFS-web  (e.g., TIFF, PNG, GIF, BMP).  EFS-web PDF Guidelines may be found at https://www.uspto.gov/patents-application-process/applying-online/efs-web-pdf-guidelines

REPLACEMENT REPRODUCTION INFORMATION
Corrected drawing sheets of the reproductions are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet of the reproductions should include all of the views appearing on the immediate prior version of the sheet, even if only one view is being amended.  The view of an amended drawing should not be labeled as “amended”.  If a drawing view is to be canceled, the appropriate view must be removed from the replacement sheet, and where necessary, the remaining views must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbered of the remaining views.  Each drawing sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either “REPLACEMENT SHEET” or “NEW SHEET” pursuant to 37 CFR 1.121(d).  Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02).  If the changes are not accepted by the Examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Care must be exercised to avoid introduction of anything which could be construed as new matter prohibited by 35 USC 132 and 37 CFR 1.121 when preparing amended reproductions.

CONCLUSION 
The claim stands rejected under 35 U.S.C. 112(a) & (b), as set forth above.

CONTACT INFORMATION 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lauren McVey whose telephone number is 571-270-0203. The examiner can normally be reached Monday - Friday, 8:00am-4:00pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lilyana Bekic, can be reached at (571) 272-7425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/LAUREN D MCVEY/Primary Examiner, Art Unit 2921